IN THE INDIANA SUPREME COURT

STANSBERRY, Bruce, et al.,        )  Supreme Court
                       appellants, )  cause no. 48S02-0206-CV-347
           v.                     )
                                  )  Court of Appeals cause no. 48A02-0104-
      CV-241
HOWARD, Wendy,                    )
                       appellee.  )  Trial court cause no. 48C01-0008-MI-
590





                               PUBLISHED ORDER


      On June 20, 2002,  the  Indiana  Supreme  Court  granted  transfer  of
jurisdiction over this appeal, thus vacating the opinion  of  the  Court  of
Appeals reported as Stansberry v. Howard, 758  N.E.2d  540  (Ind.  Ct.  App.
2001).  See Ind. Appellate Rule 58(A).  The case involves the  propriety  of
the Madison County Office of Family and  Children’s  decision  to  deny  the
appellee’s application for a home child care license.

      While the matter  was  pending  before  the  Court,  counsel  for  the
appellee filed a “Report To The Court” indicating  that  due  to  subsequent
events, the appellee was no longer eligible for a home  child  care  license
and that she no longer wished to pursue this matter.  Counsel suggested  the
appeal had become moot.


      The Indiana Attorney General, as counsel for  appellants,  then  filed
“Appellants’ Response To Appellee’s Report  To  The  Court.”   The  Attorney
General agreed that the outcome of the case was no longer  relevant  to  the
parties, and  further  noted  that  Ind.  Code  §  12-17.2-5-4  was  amended
effective July 1, 2002, in a manner that would likely have been  dispositive
of the case in the first instance.  See P.L. 109-2002 § 11.

      When an appeal becomes  moot,  it  usually  is  dismissed  unless  the
appellate court determines that the case involves questions of great  public
interest.  See In Re Lawrence, 579 N.E.2d 32, 37  (Ind.  1991).   The  legal
issues in this appeal were initially of some public interest.  However,  not
only have subsequent events eliminated any controversy between the  parties,
the  General   Assembly’s   statutory   amendments   have   diminished   the
significance of the legal issues  initially  at  stake.   Accordingly,  this
appeal is dismissed as moot.  The opinion of the Court  of  Appeals  remains
vacated.

      Done at Indianapolis, Indiana this 1st day of October, 2002.


                             /s/  Randall T. Shepard
                                  Chief Justice of Indiana

All Justices concur.